DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-6, 8-14, and 16-22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ramahi et al. (U.S. Publication No. 2019/0274617) hereinafter “Ramahi”.
Regarding claim 1, Ramahi discloses a method for detecting anomaly in at least one body part among a pair of symmetrical body parts of an individual [microwave detection of breast tissue; see abstract of Ramahi], the method comprising: 
receiving, by a computer device [processor; see claim 11], a plurality of first parameters [scattering parameters of the first breast tissue; see [0068]] corresponding to non-ionizing signals [microwave signals; see [0042]-[0043] of Ramahi] scattered from a first body part [first breast tissue] among the pair of symmetrical body parts;[see [0068] of Ramahi]
receiving, by the computer device [processor; see claim 11], a plurality of second parameters [scattering parameters of the second breast tissue; see [0068]] corresponding to non- ionizing signals [microwave signals; see [0042]-[0043] of Ramahi] scattered from a second body part [second breast tissue] among the pair of symmetrical body parts;[see [0068] of Ramahi]
comparing, by the computer device [processor; see claim 11],, the plurality of first parameters with the plurality of second parameters [see claim 1, sections g and h disclosing comparing parameters of both breasts]; and
 based on the comparison, determining, by the computer device, a likelihood of a presence of an anomaly in at least one of the first body part and the second body part.[see claim 1, section i, and [0067]]  
Regarding claim 2, Ramahi further discloses that the non-ionizing signals are microwaves, that are electromagnetic waves with wavelengths and frequencies in the microwave range.[see [0042]-[0043] and [0050] of Ramahi]  
Regarding claim 3, Ramahi further discloses that the pair of symmetrical body parts is a pair of breasts.[see abstract and [0006] of Ramahi]  
Regarding claim 4, Ramahi further discloses that the anomaly is a presence of malignant tissue.[see abstract and [0006] of Ramahi]  
Regarding claim 5, Ramahi further discloses that comparing the plurality of first parameters with the plurality of second parameters comprises: generating a first matrix representing the plurality of first parameters [see [0058]-[0059]]; generating a second matrix representing the plurality of second parameters[see [0058]-[0059]];; and comparing corresponding entries of the first matrix and the second matrix. [see claim 1, especially part g]
Regarding claim 6, Ramahi further discloses that determining the likelihood of the presence of the anomaly comprises: in response to a difference between the plurality of first parameters and the plurality of second parameters being less than a threshold, determining that the anomaly is absent the pair of symmetrical body parts; [see claim 6, part f and FIGs. 4A-4B; if any distance is present between the two breast parameters, the tissue is identified as anomalous; (i.e. Threshold is zero)]  and in response to the difference between the plurality of first parameters and the plurality of second parameters being greater than the threshold, determining that the anomaly is present in at least one body part of the pair of symmetrical body parts. [see claim 6, part f and FIGs. 4A-4B; if any distance is present between the two breast parameters, the tissue is identified as anomalous; (i.e. Threshold is zero)]
Regarding claim 8, Ramahi discloses a system [system of Ramahi; see abstract] comprising:
 a memory configured to store a set of instructions [it is inherent that a processor capable of performing PCA Algorithm includes memory; see claim 11 and [0042]] ;
 a processor [see claim 11 of Ramahi] configured to be in communication with the memory [see [0042]; it is inherent that a processor capable of performing PCA Algorithm includes memory], the processor being configured to execute the set of instructions stored in the memory to:
 receive a plurality of first parameters [scattering parameters of the first breast tissue; see [0068]] corresponding to non-ionizing signals [microwave signals; see [0042]-[0043] of Ramahi] scattered from a first body part [first breast tissue] among the pair of symmetrical body parts;[see [0068] of Ramahi]
receive a plurality of second parameters [scattering parameters of the second breast tissue; see [0068]] corresponding to non- ionizing signals [microwave signals; see [0042]-[0043] of Ramahi] scattered from a second body part [second breast tissue] among the pair of symmetrical body parts;[see [0068] of Ramahi]
compare the plurality of first parameters with the plurality of second parameters[see claim 1, sections g and h disclosing comparing parameters of both breasts]; and 
based on the comparison, determine a likelihood of a presence of an anomaly in at least one of the first body part and the second body part. [see claim 1, section i, and [0067]]  
Regarding claim 9, Ramahi further discloses that the non-ionizing signals are microwaves, that are electromagnetic waves with wavelengths and frequencies in the microwave range. [see [0042]-[0043] and [0050] of Ramahi]    
Regarding claim 10, Ramahi further discloses that the pair of symmetrical body parts is a pair of breasts. [see abstract and [0006] of Ramahi]    
Regarding claim 11, Ramahi further discloses that the anomaly is a presence of malignant tissue. [see abstract and [0006] of Ramahi]  
Regarding claim 12, Ramahi further discloses that the processor is configured to: generate a first matrix representing the plurality of first parameters [see [0058]-[0059]];; generate a second matrix representing the plurality of second parameters [see [0058]-[0059]];; and compare corresponding entries of the first matrix and the second matrix to compare the plurality of first parameters with the plurality of second parameters [see claim 1, especially part g]
Regarding claim 13, Ramahi further discloses that the processor [see claim 11, section c)] is further configured to store the first matrix and the second matrix in the memory. [see [0042]; the PCA method uses the processor and it is inherent that doing so would require that the matrices be stored in the memory for further processing and comparison] 
Regarding claim 14, Ramahi further discloses that determining the likelihood of the presence of the anomaly comprises: in response to a difference between the plurality of first parameters and the plurality of second parameters being less than a threshold, determining that the anomaly is absent the pair of symmetrical body parts; [see claim 6, part f and FIGs. 4A-4B; if any distance is present between the two breast parameters, the tissue is identified as anomalous; (i.e. Threshold is zero)]  and in response to the difference between the plurality of first parameters and the plurality of second parameters being greater than the threshold, determining that the anomaly is present in at least one body part of the pair of symmetrical body parts. [see claim 6, part f and FIGs. 4A-4B; if any distance is present between the two breast parameters, the tissue is identified as anomalous; (i.e. Threshold is zero)]
Regarding claim 16, Ramahi discloses an apparatus [apparatus of Ramahi; see abstract] comprising: 
a first device; and [processor; see claim 11]
a second device [a pair of microwave probes for detection of dielectric properties of tissues; see [0044]-[0046] of Ramahi] configured to be in communication with the first device, [see claim 11, the receiving/recording unit receives the data and passes it on the processor for analysis]
the second device being configured to: emit a signal on a pair of body parts [see [0046]-[0050]], the pair of body parts comprises a first body part and a second body part, the first body part and the second body part being symmetrical body parts of an individual; [the first/second breasts; see abstract and [0006] of Ramahi]
receive first scattered non-ionizing signals from the first body part; [see claim 1, section b and c]
convert the first scattered non-ionizing signals into a plurality of first parameters [claim 1 section g and [0042] of Ramahi]; 
receive second scattered non-ionizing signals from the first body part; [see claim 1, section e, and f] and 
convert the second scattered non-ionizing signals into a plurality of second parameters; [claim 1 section g and [0042] of Ramahi]; 
wherein the first device [the processor; see claim 11]  is configured to: 
receive a plurality of first parameters [scattering parameters of the first breast tissue; see [0068]] corresponding to non-ionizing signals [microwave signals; see [0042]-[0043] of Ramahi] scattered from a first body part [first breast tissue] among the pair of symmetrical body parts;[see [0068] of Ramahi]
receive a plurality of second parameters [scattering parameters of the second breast tissue; see [0068]] corresponding to non- ionizing signals [microwave signals; see [0042]-[0043] of Ramahi] scattered from a second body part [second breast tissue] among the pair of symmetrical body parts;[see [0068] of Ramahi]
compare the plurality of first parameters with the plurality of second parameters[see claim 1, sections g and h disclosing comparing parameters of both breasts]; and 
based on the comparison, determine a likelihood of a presence of an anomaly in at least one of the first body part and the second body part. [see claim 1, section i, and [0067]]  
Regarding claim 17, Ramahi further discloses that the non-ionizing signals are microwaves, that are electromagnetic waves with wavelengths and frequencies in the microwave range. [see [0042]-[0043] and [0050] of Ramahi]    
Regarding claim 18, Ramahi further discloses that the pair of body parts is a pair of breasts. [see abstract and [0006] of Ramahi]      
Regarding claim 19, Ramahi further discloses that the anomaly is a presence of malignant tissue. [see abstract and [0006] of Ramahi]  
 Regarding claim 20, Ramahi further discloses that the first device is configured to: generate a first matrix representing the plurality of first parameters [see [0058]-[0059]]; generate a second matrix representing the plurality of second parameters [see [0058]-[0059]]; and compare corresponding entries of the first matrix and the second matrix to compare the plurality of first parameters with the plurality of second parameters [see claim 1, especially part g]
Regarding claim 21, Ramahi further discloses that the first device is further configured to store the first matrix and the second matrix in a memory.  [see claim 11, section c and [0042]; the PCA method uses the processor and it is inherent that doing so would require that the matrices be stored in the memory for further processing and comparison] 
Regarding claim 22, Ramahi further discloses that determining the likelihood of the presence of the anomaly comprises: in response to a difference between the plurality of first parameters and the plurality of second parameters being less than a threshold[see claim 6, part f and FIGs. 4A-4B; if any distance is present between the two breast parameters, the tissue is identified as anomalous; (i.e. Threshold is zero)] determining that the anomaly is absent the pair of symmetrical body parts; and in response to the difference between the plurality of first parameters and the plurality of second parameters being greater than the threshold, determining that the anomaly is present in at least one body part of the pair of symmetrical body parts. [see claim 6, part f and FIGs. 4A-4B; if any distance is present between the two breast parameters, the tissue is identified as anomalous; (i.e. Threshold is zero)]

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 7, 15, and 23-29 are rejected under 35 U.S.C. 103 as being unpatentable over Ramahi et al. (U.S. Publication No. 2019/0274617) hereinafter “Ramahi” in view of Bridges et al. (U.S. 5704355) hereinafter “Bridges”.
Regarding claim 7, 15, and 23, Ramahi further discloses that comparing the plurality of first/second parameters.[see claim 1, part h]
Ramahi however does not disclose comparing the plurality of first parameters with first historical data representing historical values of the plurality of first parameters; and comparing the plurality of second parameters with second historical data representing historical values of the plurality of second parameters, wherein the determining of the likelihood of the presence of the anomaly is further based on the comparison of the plurality of first parameters with the first historical data and the comparison of the plurality of second parameters with the second historical data.
Bridges, directed towards detection of anomaly in symmetrical tissue [see abstract of Bridges] further discloses that comparing the plurality of first parameters with first historical data representing historical values of the plurality of first parameters;[see column 8, lines 59-67 disclosing comparing the resulting parameters with previous year exams] and comparing the plurality of second parameters with second historical data representing historical values of the plurality of second parameters, [see column 8, lines 59-67 disclosing comparing the resulting parameters with previous year exams]  wherein the determining of the likelihood of the presence of the anomaly is further based on the comparison of the plurality of first parameters with the first historical data and the comparison of the plurality of second parameters with the second historical data.[see column 4, lines 55-60 of Bridges] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the comparison method of Ramahi further and include comparing the plurality of first parameters with first historical data representing historical values of the plurality of first parameters; and comparing the plurality of second parameters with second historical data representing historical values of the plurality of second parameters, wherein the determining of the likelihood of the presence of the anomaly is further based on the comparison of the plurality of first parameters with the first historical data and the comparison of the plurality of second parameters with the second historical data according to the teachings of Bridges in order to increase the accuracy of the comparison and anomaly detection process.
Regarding claim 24, Ramahi discloses a method for detecting anomaly in at least one body part among a pair of symmetrical body parts of an individual [microwave detection of breast tissue; see abstract of Ramahi], the method comprising: 
receiving, by a computer device [processor; see claim 11], a plurality of first parameters [scattering parameters of the first breast tissue; see [0068]] corresponding to non-ionizing signals [microwave signals; see [0042]-[0043] of Ramahi] scattered from a first body part [first breast tissue] among the pair of symmetrical body parts;[see [0068] of Ramahi]
receiving, by the computer device [processor; see claim 11], a plurality of second parameters [scattering parameters of the second breast tissue; see [0068]] corresponding to non- ionizing signals [microwave signals; see [0042]-[0043] of Ramahi] scattered from a second body part [second breast tissue] among the pair of symmetrical body parts;[see [0068] of Ramahi]
comparing, by the computer device [processor; see claim 11],, the plurality of first parameters with the plurality of second parameters [see claim 1, sections g and h disclosing comparing parameters of both breasts]; and
 based on the comparison, determining, by the computer device, a likelihood of a presence of an anomaly in at least one of the first body part and the second body part.[see claim 1, section i, and [0067]]  
Regarding claim 25, Ramahi further discloses that the non-ionizing signals are microwaves, that are electromagnetic waves with wavelengths and frequencies in the microwave range.[see [0042]-[0043] and [0050] of Ramahi]    
Regarding claim 26, Ramahi further discloses that the pair of symmetrical body parts is a pair of breasts.  [see abstract and [0006] of Ramahi]  
Regarding claim 27, Ramahi further discloses that the anomaly is a presence of malignant tissue. [see abstract and [0006] of Ramahi]  
Ramahi however does not disclose comparing the plurality of first parameters with first historical data representing historical values of the plurality of first parameters; and comparing the plurality of second parameters with second historical data representing historical values of the plurality of second parameters, wherein the determining of the likelihood of the presence of the anomaly is further based on the comparison of the plurality of first parameters with the first historical data and the comparison of the plurality of second parameters with the second historical data.
Bridges, directed towards detection of anomaly in symmetrical tissue [see abstract of Bridges] further discloses that comparing the plurality of first parameters with first historical data representing historical values of the plurality of first parameters;[see column 8, lines 59-67 disclosing comparing the resulting parameters with previous year exams] and comparing the plurality of second parameters with second historical data representing historical values of the plurality of second parameters, [see column 8, lines 59-67 disclosing comparing the resulting parameters with previous year exams]  wherein the determining of the likelihood of the presence of the anomaly is further based on the comparison of the plurality of first parameters with the first historical data and the comparison of the plurality of second parameters with the second historical data.[see column 4, lines 55-60 of Bridges] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the comparison method of Ramahi further and include comparing the plurality of first parameters with first historical data representing historical values of the plurality of first parameters; and comparing the plurality of second parameters with second historical data representing historical values of the plurality of second parameters, wherein the determining of the likelihood of the presence of the anomaly is further based on the comparison of the plurality of first parameters with the first historical data and the comparison of the plurality of second parameters with the second historical data according to the teachings of Bridges in order to increase the accuracy of the comparison and anomaly detection process.
Regarding claim 28, Ramahi further discloses that the first device is configured to: generate a first matrix representing the plurality of first parameters [see [0058]-[0059]]; generate a second matrix representing the plurality of second parameters [see [0058]-[0059]]; and compare corresponding entries of the first matrix and the second matrix to compare the plurality of first parameters with the plurality of second parameters [see claim 1, especially part g]
Ramahi however does not disclose comparing the plurality of first parameters with first historical data representing historical values of the plurality of first parameters; and comparing the plurality of second parameters with second historical data representing historical values of the plurality of second parameters, wherein the determining of the likelihood of the presence of the anomaly is further based on the comparison of the plurality of first parameters with the first historical data and the comparison of the plurality of second parameters with the second historical data.
Bridges, directed towards detection of anomaly in symmetrical tissue [see abstract of Bridges] further discloses that comparing the plurality of first parameters with first historical data representing historical values of the plurality of first parameters;[see column 8, lines 59-67 disclosing comparing the resulting parameters with previous year exams] and comparing the plurality of second parameters with second historical data representing historical values of the plurality of second parameters, [see column 8, lines 59-67 disclosing comparing the resulting parameters with previous year exams]  wherein the determining of the likelihood of the presence of the anomaly is further based on the comparison of the plurality of first parameters with the first historical data and the comparison of the plurality of second parameters with the second historical data.[see column 4, lines 55-60 of Bridges] 
It would have been obvious to a person of ordinary skill level in the art at the time of the filing of the invention to modify the comparison method of Ramahi further and include comparing the plurality of first parameters with first historical data representing historical values of the plurality of first parameters; and comparing the plurality of second parameters with second historical data representing historical values of the plurality of second parameters, wherein the determining of the likelihood of the presence of the anomaly is further based on the comparison of the plurality of first parameters with the first historical data and the comparison of the plurality of second parameters with the second historical data according to the teachings of Bridges in order to increase the accuracy of the comparison and anomaly detection process.
Regarding claim 29, Ramahi further discloses that determining the likelihood of the presence of the anomaly comprises: in response to a difference between the plurality of first parameters and the first historical data being less than a threshold, determining that the anomaly is absent the first body part; in response to a difference between the plurality of second parameters and the second historical data being less than the threshold, determining that the anomaly is absent the second body part; [see claim 6, part f and FIGs. 4A-4B; if any distance is present between the two breast parameters, the tissue is identified as anomalous; (i.e. Threshold is zero)] in response to a difference between the plurality of first parameters and the first historical data being greater than a threshold, determining that the anomaly is present the first body part; and in response to a difference between the plurality of second parameters and the second historical data being greater than the threshold, determining that the anomaly is present the second body part. [see claim 6, part f and FIGs. 4A-4B; if any distance is present between the two breast parameters, the tissue is identified as anomalous; (i.e. Threshold is zero)]

Conclusion
No claim is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARJAN - SABOKTAKIN whose telephone number is (303)297-4278. The examiner can normally be reached M-F 9 am-5pm CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ashley Buran can be reached on 571-270-5284. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage pate nt submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARJAN SABOKTAKIN/Examiner, Art Unit 3793                                                                                                                                                                                                        
/AMELIE R DAVIS/Primary Examiner, Art Unit 3793